Citation Nr: 1820422	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  17-05 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for osteoarthritis.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from June 1955 to June 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Osteoarthritis was not shown in service or within a year of service discharge; and the evidence fails to establish that the Veteran's diagnosed osteoarthritis is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for osteoarthritis are not met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The National Personnel Records Center (NPRC) reported that the Veteran's service treatment records (STRs) are not available.  Regrettably, they were likely to have been destroyed in a fire at the NPRC in 1973.  The Board recognizes its heightened duty to explain its findings and conclusions and to consider the benefit of the doubt in cases where records have been destroyed by the fire.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  However, this heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  A diligent effort to obtain the Veteran's STRs from the NRPC was made, which confirmed the Veteran's records were not available.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

No VA examination was requested in relation to the issue of service connection for osteoarthritis.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claim for osteoarthritis.  See 38 U.S.C. § 5103A(a).  The weight of evidence is against a finding that osteoarthritis had its onset during active service or within one year of separation from active service or competent evidence even suggesting that osteoarthritis even may have be associated with service.  As such, elements (2) and (3) are absent.  Therefore, as discussed in detail below, VA has no duty to provide a VA examination or obtain an opinion in this case.

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claim.  Essentially, beyond the Veteran's statements, no evidence is of record to suggest that his osteoarthritis either began during or was otherwise caused by his active service.  These statements alone are insufficient to trigger VA's duty to provide an examination.
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran is seeking service connection for osteoarthritis, which was denied by a February 2016 rating decision.   He asserts that he has osteoarthritis as a result of working in cold conditions without appropriate winter gear during his active service.

The Veteran's medical records show that he has been diagnosed with osteoarthritis in various locations in his body.  Specifically, in August 2004, he was diagnosed with lumbar spine arthritis.  While a July 2005 examination of his feet did not show arthritis, he was diagnosed with osteoarthritis of the feet in November 2011.  In September 2013, he was diagnosed with right wrist osteoarthritis.  As such, the medical records show that the first diagnosis of arthritis was in 2004, almost 50 years after his separation from active service.

The Veteran asserts that his osteoarthritis is due to his active service.  However, the medical record does show any symptoms, complaints, treatment, or diagnosis for osteoarthritis until 2004.  In addition, there is no competent medical opinion of record which even suggests that the Veteran's osteoarthritis may be the result of his active service.  Finally, the Veteran has not submitted any evidence supporting his contention that his osteoarthritis is due to his active service.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion, such as diagnosing osteoarthritis or determining its etiology.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex.  Therefore, while the Veteran disagrees with the conclusion that his osteoarthritis neither began during, nor was otherwise caused by, his active service, he is not considered competent (meaning medical qualified) to address the etiology of his osteoarthritis.  As such, his opinion is insufficient to provide the requisite nexus.

Accordingly, as the evidence is against the claim, service connection for osteoarthritis is not warranted.  


ORDER

Service connection for osteoarthritis is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


